Case: 20-40548     Document: 00515906499         Page: 1     Date Filed: 06/21/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-40548                          June 21, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Correy James Rider,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Eastern District of Texas
                            USDC No. 6:18-CR-42-6


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Correy James Rider was convicted of one count
   of conspiring to possess and distribute methamphetamine (Count One); one
   count of aiding and abetting in the knowing and intentional possession of
   methamphetamine with the intent to distribute (Count Three); one count of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40548      Document: 00515906499            Page: 2   Date Filed: 06/21/2021




                                      No. 20-40548


   aiding and abetting in the knowing and intentional possession of
   methamphetamine with the intent to distribute (Count Twelve); and one
   count of aiding and abetting in the knowing and intentional possession of
   cocaine base with the intent to distribute (Count Thirteen). He was
   sentenced within the guidelines range to a total of 360 months of
   imprisonment and a total of five years of supervised release. He now appeals
   his conviction and sentence, asserting that the evidence was insufficient to
   support his convictions on Counts Three and Twelve and that the application
   of an enhancement pursuant to U.S.S.G. § 2D1.1(b)(1) was unwarranted in
   light of the record.
          Rider moved for a judgment of acquittal in the district court, so we
   review his sufficiency of evidence claims de novo. United States v. Brown, 727
   F.3d 329, 335 (5th Cir. 2013). In doing so, we ask whether “any rational trier
   of fact could have found the essential elements of the crime beyond a
   reasonable doubt.” Id. (internal quotation marks and citation omitted;
   emphasis added by the court).
          Rider’s brief focuses on whether there was sufficient evidence that he
   actually or constructively possessed the methamphetamine. He makes only
   conclusional assertions regarding aiding and abetting. However, actual or
   constructive possession of controlled substances is not an element of the
   offense of aiding and abetting the possession of controlled substances with
   the intent to distribute. See 18 U.S.C. § 2; 21 U.S.C. § 841; United States v.
   Scott, 892 F.3d 791, 798 (5th Cir. 2018). Rider has thus failed to present a
   meaningful challenge to his convictions on Counts Three and Twelve. See
   United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992). In any event, a
   review of the testimony confirms there was ample evidence to support his
   aiding and abetting convictions on both counts, and we would affirm even if
   the issue were properly briefed.




                                           2
Case: 20-40548      Document: 00515906499         Page: 3    Date Filed: 06/21/2021




                                   No. 20-40548


          Rider also contends that the Government failed to prove that his co-
   defendant’s possession of a firearm was reasonably foreseeable, thus
   warranting the § 2D1.1(b)(1) enhancement. We review the district court’s
   interpretation and application of the Sentencing Guidelines de novo and its
   findings of fact for clear error. United States v. Odom, 694 F.3d 544, 546–47
   (5th Cir. 2012). We find no clear error in the district court’s application of
   this enhancement given the evidence before that court. See United States v.
   Aguilera-Zapata, 901 F.2d 1209, 1215 (5th Cir. 1990) (footnote omitted). We
   decline Rider’s invitation to disregard our binding precedent in favor of that
   of other circuits. See United States v. Penaloza-Carlon, 842 F.3d 863, 864 &
   n.1 (5th Cir. 2016).
          The judgment of the district court is AFFIRMED.




                                         3